1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9    JOHANNA EMM,                                        Case No. 3:19-cv-00058-MMD-CBC

10                                      Petitioner,                     ORDER
            v.
11

12   ABEL ORTIZ, et al.,

13                                  Respondents.

14

15          This habeas matter under 28 U.S.C. § 2254 by Petitioner Johanna Emm comes

16   before the Court on her application to proceed in forma pauperis (ECF No. 1).

17          Emm has not properly commenced this action by filing a properly completed

18   pauper application. Under Local Rule LSR 1-1, an application to proceed in forma

19   pauperis must be made on the form provided by the Court. Inherent in the requirement

20   that the applicant use the Court’s form is a requirement that the applicant fully and

21   properly complete the form.

22          The first page of Emm’s petition suggests that she is confined in the Lyon County

23   Jail. (ECF No. 1-1 at 1.) However, she attaches a copy of a judgment of conviction filed

24   on October 10, 2018, that sentenced her to 25 days in county jail, gave her credit for 4

25   days served, and suspended the remaining 21 days “for a period of SIX (6) months, on

26   the condition all fines are paid in full.” (Id. at 10.) The return address that she provided on

27   her correspondence appears to be a residential address rather than the address of the

28   county jail in Yerington, Nevada. (See ECF No. 1-2 at 1.) The same apparently residential
1    address is used on copies of correspondence and apparent DMV papers attached with

2    the petition, including a copy of an apparent vehicle registration certificate. (ECF No. 1-1,

3    at 9, 18–21.)

4           Emm’s pauper application would be deficient if she were in physical custody, and

5    her application also is not properly completed if she is not in physical custody.

6           If Emm were in physical custody, she would be required under Local Rule LSR 1-

7    2 to instead use the pauper form required for a person in custody and to attach both a

8    financial certificate from the institution as well as a statement of her inmate account for

9    the prior up to six months.

10          In the more likely event that Emm is not currently in physical custody, she must

11   fully complete the pauper form for a person not in custody and respond to all inquiries

12   therein. She did not respond to all inquiries in the form. On Question No. 3, she indicated

13   that she receives disability or worker’s compensation payments, but she did not respond

14   to the query as to the amount of such payments. She also did not respond to the query in

15   Question No. 4 as to the amount of money held in cash or in a checking or savings

16   account. Emm instead must respond to all inquiries on the form to present a properly

17   completed pauper application.

18          The pauper application therefore will be denied without prejudice, and this

19   improperly-commenced action will be dismissed without prejudice to the filing of a new

20   action under a new docket number with a properly completed pauper application. It does

21   not appear that a dismissal without prejudice would lead to a promptly-filed new federal

22   action being time-barred under 28 U.S.C. § 2244(d) or otherwise result in substantial

23   prejudice. Less than one year has elapsed since the October 10, 2018, filing date of the

24   judgment of conviction; and it does not appear that a dismissal without prejudice would

25   materially impact the analysis of any issue in a promptly-filed new action pertaining to the

26   requirement of constructive custody for purposes of federal habeas jurisdiction. 1

27
            1Emm     remains responsible for calculating all applicable state and federal
28   limitations periods and timely and properly seeking appropriate relief in an appropriate
     court or courts.
                                                2
1           It is therefore ordered that the application to proceed in forma pauperis (ECF No.

2    1) is denied without prejudice and that this action will be dismissed without prejudice to

3    the filing of a new petition in a new action under a new docket number with either the

4    $5.00 habeas filing fee or a properly-completed pauper application. 2

5           It is further ordered that a certificate of appealability is denied, as jurists of reason

6    would not find the dismissal of this improperly-commenced action without prejudice to be

7    either debatable or incorrect, given the absence of any substantial prejudice to petitioner

8    from the dismissal without prejudice.

9           The Clerk of Court will send Petitioner with this order: (a) two copies each of a §

10   2254 petition form, an inmate pauper application form, a pauper application for a person

11   not in physical custody, and the papers that she submitted in this action; and (b) one copy

12   each of the instructions for each form.

13          The Clerk will enter final judgment accordingly, dismissing this action without

14   prejudice and closing this action.

15          DATED THIS 5th day of February 2019.

16

17                                                      ________________________________
18                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
19
20
            2Dismissal    of this action on the basis stated in the text does not imply that the
21   papers and action are free of other substantial defects. Inter alia, Emm also did not
     properly complete the required habeas petition form. She failed to respond to numerous
22   inquiries in the petition form. She must respond to all inquiries in the required pauper and
23   petition forms, including the exhaustion inquiries as to each separate ground. Emm also
     did not sign the petition form although she signed the verification. She must sign both
24   lines on the petition form. It also is subject to question whether the officer named as
     respondent is a proper respondent, particularly if Emm is not currently in physical custody.
25   It further appears subject to substantial question whether the claims in the petition have
     been exhausted through to the highest level of state judicial review. The Fourth
26
     Amendment claims asserted further may not be cognizable pursuant to the rule in Stone
27   v. Powell, 428 U.S. 465 (1976). Finally, the Court expresses no definitive opinion as to
     whether Emm was in custody for purposes of federal habeas jurisdiction prior to the filing
28   of this action. It does not appear that analysis of any such issue in a promptly-filed new
     action would be materially impacted by a dismissal of this action without prejudice.
                                                   3
